UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1382


CATANDRIA N. SOUBLET,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                            (No. 27242-14)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Catandria N. Soublet, Appellant Pro Se.        Patricia McDonald
Bowman, Trial Attorney, Bridget Maria Rowan, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Catandria N. Soublet appeals from the tax court’s order

dismissing for lack of jurisdiction her unsigned and unratified

petition for redetermination of a deficiency with respect to her

2012 income tax liability.     We have reviewed the record and find

no reversible error.    Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the tax

court.     See Soublet v. Comm’r of Internal Revenue, T.C. No.

27242-14   (U.S.T.C.   Apr.   6,   2015).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                    2